Exhibit 10.1




RESTRICTED STOCK AGREEMENT
 
AGREEMENT made as of May 17, 2006, between SEQUIAM CORPORATION, a California
corporation (the “Company”), and Nicholas H. VandenBrekel (“Employee”).
 
1. Award.
 
(a) Shares. In consideration of accrued and unpaid salary of $799,690.00 owed to
employee under the terms of the Amended And Restated Employment Agreement (the
“Agreement”), together with interest thereon in the amount of $116,384.00, the
Company shall issue 3,664,296 shares, based on the conversion price of $0.25 per
share (the “Restricted Shares”) of the Company's common stock, par value $0.001
per share (“Stock”), as hereinafter provided in Employee's name subject to
certain restrictions thereon.
 
(b) Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Employee and upon satisfaction of the conditions of this
Agreement.
 
(c) Agreement Incorporated. Employee acknowledges receipt of a copy of the
Agreement, and agrees that this award of Restricted Shares shall be subject to
all of the terms and conditions set forth in the Agreement, including future
amendments thereto, if any, pursuant to the terms thereof, which Agreement is
incorporated herein by reference as a part of this Agreement.
 
2. Restricted Shares.
 
Employee hereby accepts the Restricted Shares when issued and agrees with
respect thereto as follows:
 
(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee's employment
with the Company for a reason other than those set forth in the first sentence
of subparagraph (c) of this Paragraph 2, Employee shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.
 
(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in eighteen months from the date of this agreement
provided that Employee has been continuously employed by the Company from the
date of this Agreement through the lapse date: 
 
(c) Notwithstanding the provisions of subparagraph (b) of Paragraph 2, the
Forfeiture Restrictions shall lapse as to all of the Restricted Shares on the
earlier of (i) the occurrence of a Corporate Change (as such term is defined in
the Agreement), or (ii) the date Employee's employment with the Company is
terminated by reason of death, disability (disability being defined as being
physically or mentally incapable of performing Employee's usual duties as an
employee, with such condition likely to remain continuously and permanently, as
determined by the Committee which administers the Agreement (the “Committee”)),2
retirement on or after age sixty-two or retirement prior to age sixty-two with
consent of the Committee, or (iii) involuntary termination by the Company other
than for Cause or (iv) Employee's termination of his employment with the Company
(y) because of a material breach by the Company of any material provision of any
employment agreement between the Company and Employee which remains uncorrected
for thirty (30) days following written notice of such breach by Employee to the
Company or (z) within six (6) months of a material reduction in Employee's rank
or responsibilities with the Company. For purposes of this Agreement, the term
“Cause” shall mean any of (i) Employee's gross negligence or willful misconduct
in the performance of the duties and services required of Employee pursuant to
this Agreement, (ii) Employee's final conviction of a felony; or (iii)
Employee's material breach of any material provision of this Agreement which
remains uncorrected for thirty (30) days following written notice to Employee by
the Company of such breach.
 
(d) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in Employee's name, or at the option of the Company, in the name
of a nominee of the Company, pursuant to which Employee shall have voting rights
and shall be entitled to receive all dividends unless and until the Restricted
Shares are forfeited pursuant to the provisions of this Agreement. The
certificate shall bear a legend evidencing the nature of the Restricted Shares,
and the Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Company as a
 
 
 

--------------------------------------------------------------------------------

 
depository for safekeeping until the forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Agreement and this award. Upon
request of the Committee or its delegate, Employee shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares then subject
to the Forfeiture Restrictions. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause a new certificate or certificates to
be issued without legend in the name of Employee for the shares upon which
Forfeiture Restrictions lapsed. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares. The Company shall not be obligated to issue
or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.
 
3. Withholding of Tax.
 
To the extent that the receipt of the Restricted Shares or the lapse of any
Forfeiture Restrictions results in income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.
 
4. Status of Stock.
 
Employee agrees that the Restricted Shares will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. Employee also agrees (i) that the certificates
representing the Restricted Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Restricted Shares on the stock transfer records of the Company if such
proposed transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares. If Employee desires to
sell any shares of Common Stock acquired pursuant to the provisions of this
Agreement upon which restrictions have theretofore lapsed and if such shares may
not be sold on the open market without registration pursuant to applicable
securities laws, then the Company shall, within five (5) days after notice from
the Employee indicating his intention to sell such shares and the number of
shares to be sold, purchase for cash such shares at a price per share based on
the closing sales price for shares of Common Stock traded on the NASDAQ OTC:BB
on the date of receipt by the Company of said notice.
 
5. Employment Relationship.
 
For purposes of this Agreement, Employee shall be considered to be in the
employment of the Company as long as Employee remains an employee of either the
Company, any successor corporation or a parent or subsidiary corporation (as
defined in section 424 of the Code) of the Company or any successor corporation.
The Committee whether and when there has been a termination of such employment,
and the cause of such termination, shall determine any question as to, and its
determination shall be final.
 
6. Committee's Powers.
 
No provision contained in this Agreement shall in any way terminate, modify or
alter, or be construed or interpreted as terminating, modifying or altering any
of the powers, rights or authority vested in the Committee or, to the extent
delegated, in its delegate pursuant to the terms of the Agreement or resolutions
adopted in furtherance of the Agreement, including, without limitation, the
right to make certain determinations and elections with respect to the
Restricted Shares.
 
7. Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of any successors
to the Company and all persons lawfully claiming under Employee.
 
8. Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida, excluding any conflict-of law rule or principle that
might refer to the laws of another State or country.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.
 
Sequiam Corporation
By: ___________________________
Nicholas H. VandenBrekel
Chairman of the Board and
Chief Executive Officer
 
 
 
 
______________________________
Nicholas H. VandenBrekel
Employee
 
 
Please Check Appropriate Item (One of the boxes must be checked):
 
_____I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b).
 
_____*I do desire the alternative tax treatment provided for in Internal Revenue
Code Section 83(b) and desire that forms for such purpose be forwarded to me.
 
 
* I acknowledge that the Company has suggested that before this block is checked
that I check with a tax consultant of my choice.
 
 
 
 
Please furnish the following information for shareholder records:
 
 
________________________________________ ___- __- ____
(Given name and initial must be used Social Security Number
for stock registry) (if applicable)
 
____________________________________________________
Address (Zip Code) Day phone number
United States Citizen: Yes___ No___
 